RAMSEY, Chief Justice
(dissenting).
I respectfully dissent. The majority opinion bases it’s reversal on the failure of the trial Court to submit an issue as to whether or not the Appellee “should have known” that the order was in error. This is not an ultimate fact issue. Assuming, for the sake of argument, that such issue was, submitted and a favorable answer obtained for Appellant. Would Appellant then be entitled to equitable recission ? Obviously not. The jury found that the Appellee did not know of the mistake. Knowledge could be a basis for avoidance relating to unconscionable conduct. Barteldes Seed Co. v. Bennett-Sims Mill & Elevator Co., Tex.Civ.App., 161 S.W. 399 (n. w. h.). In the absence of knowledge, there could be no overreaching.
As a general rule, unilateral mistake does not constitute grounds for avoidance of a contract. Earp v. First State Bank of Abilene, Tex.Civ.App., 356 S.W.2d 178 (Ref. n.r.e.); 13 Tex.Jur.2d Sec. 252, p. 476 and Sec. 256, pp. 480, 481. Taylor & Son, Inc. v. Arlington Independent School District, cited in the majority opinion, clearly defines the necessary elements for granting equitable relief for unilateral mistake. The fourth element is lacking. The mistake involved here, whether through inadvertence, negligence or misunderstanding is due to the act of the Appellant. The fact situation simply does not warrant equitable relief.
I would affirm the judgment of the trial Court.